Appeal, insofar as it seeks review of the Appellate Division order entered February 26, 2015, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved. Defendant’s appeal from the February 26, 2015 Appellate Division order brings up for review only the prior nonfinal Appellate Division order entered August 30, 2012 (see CPLR 5601 [d], [a]; Matter of Hertz Corp. [Commissioner of Labor], 100 NY2d 553, 554 [2003]; Curiale v Ardra Ins. Co., 86 NY2d 774 [1995]; Matter of Greatsinger, 66 NY2d 680, 682-683 [1985]; Gilroy v American Broadcasting Co., 46 NY2d 580, 584 [1979]).
Judge Stein taking no part.